DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.

Claim Objections
Claims 1, 6 are objected to because of the following informalities:  
Claim 1 recites “from the opening on the one end of the housing across the opening on the one end of the housing”.
There are two same language “the opening on the one end of the housing”.
Examiner suggests further clarify language.
Claim 6 has same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (U.S. Patent Publication 20160018912 A1, Published 1/21/2016) in view of Blaszczak et al. (U.S. Patent 9,612,671 B1, filed 10/24/2014, Assignee: Amazon).


    PNG
    media_image1.png
    695
    807
    media_image1.png
    Greyscale

Regarding claim 1, Kaneda discloses “An electronic pen ([0006] “position pointing device 100”) comprising: 
a cylindrical housing including an opening on one end of the housing in an axial direction of the housing; (Fig. 1A, cylindrical housing, [0007] “The casing 101 is in a cylindrical shape, having an opening 101a on one end in the axial direction and closed on the other end in the axial direction. In a position near the other end in the axial direction inside a cylindrical cavity of the casing 101, the printed circuit board 106 with electronic components mounted thereon is fixed by securing means such as adhesive or screw. The ferrite core 103 is housed in the casing 101 in a position near the one end where the opening 101a is formed.“) 
a core body (Fig. 1A, 4 core body) attached inside of the housing such that an end of the core body protrudes from the opening on the one end of the housing; ([0062] [0072] [0073]) and 
a signal generation circuit which, in operation, generates a signal that is transmitted from the core body, ([0209] “The control circuit 206 outputs the oscillation signal of the predetermined frequency to the position-detecting sensor by way of the conductive core body 4G. In this case, in the periphery of the conductive core body 4G is provided a conductive conductor cap part 91 which is electrically insulated from the core body 4G. The conductor cap part 91 is earthed, for example, through a conductive case main body of the position pointing device 1G and a human body, whereby the oscillation signal is supplied as an unbalanced signal to the position-detecting sensor.”, [0211]) 
wherein the core body includes: (Fig. 1A, 4 core body [0072] [0073])
a core rod that is conductive, (Fig. 1A, [0096] “a conductive member 74”) the core rod including a front portion (Fig. 1A, 41) that protrudes from the opening on the one end of the housing, a back portion, (Fig. 1A, 74 at the back portion) and an intermediate portion (Fig. 1A, 5 core at the intermediate portion, Claim does not define where is “front portion”, “intermediate portion” and “back portion”, Front, Back are very broad term) between the front portion and the back portion, the core rod receiving the signal from the signal generation circuit, ([0211] “The control circuit 206 detects the writing pressure being exerted on the core body 4G by detecting a signal according to the capacitance of the variable capacitor 204, and generates a digital signal (for example, an 8-bit digital signal) according to the writing pressure.”) and 
a protection member (Fig. 1A, 42) that covers a side surface of the intermediate portion of the core rod. 
Kaneda does not disclose “the intermediate portion having a tapered shape that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing across the opening on the one end of the housing toward the back portion”,
Blaszczak discloses “the intermediate portion having a tapered shape (Claim does not define what is tapered shape. Fig 1 show intermediate portion has a shape.) that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing (Fig 1 shows intermediate portion narrowing from one end of intermediate portion that protrudes from the opening. Claim does not define where is intermediate portion located. Please refer to above diagram for evidentiary support. Col 3: 34 – col 4: 12. Furthermore, the term “progressively narrows” is a relative terminology. “progressively narrows” is not define terms of degree. See MPEP 2173.05(b).) across the opening on the one end of the housing toward the back portion”, (Fig 1 shows intermediate portion toward to back portion.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate core body shape by Blaszczak into device of Kaneda.  The suggestion/motivation would have been to provide design choice. (Blaszczak: Col 2: 36 – col 3: 24.)
Regarding claims 2, 7, Kaneda and Blaszczak disclose “further comprising: a core body holding portion provided with the core body inside of the housing, wherein the protection member of the core body includes: 
a first protection portion that covers the front portion of the core rod, (Blaszczak Fig 1, tip 108, Col 2: 36 – col 3: 24.)
a second protection portion that covers the intermediate portion of the core rod excluding a part of the intermediate portion of the core rod that is adjacent to the back portion of the core rod, (Blaszczak Fig 1, tip cone 112, Col 2: 36 – col 3: 24.) and 
a third protection portion that covers the part of the intermediate portion of the core rod that is adjacent to the back portion of the core rod and that forms a portion fitted to the core body holding portion. (Blaszczak Fig 1, tip cone 112, Col 3: 34 – col 4: 12.)
Regarding claims 3, 8, Kaneda and Blaszczak disclose “wherein: a maximum width of an end surface on a back end of the first protection portion in a direction crossing the axial direction is wider than a maximum width of an end surface on a front end of the second protection portion in the direction crossing the axial direction, (Blaszczak Fig 1, 3A, 3B, Col 2: 36 – col 3: 24.) and a maximum width of an end surface on a back end of the second protection portion in the direction crossing the axial direction is wider than a maximum width of an end surface on a front end of the third protection portion in the direction crossing the axial direction”. (Blaszczak Fig 1, 3A, 3B, Col 3: 34 – col 4: 12.) 
Regarding claims 4, 9, Kaneda and Blaszczak disclose wherein: the core rod and the protection member are formed by different materials, (Kaneda [0033] [0034])
and the core rod is formed by a material that is softer than a material of the protection member. (Kaneda Fig. 1A, 4 core body [0072] [0073])
Regarding claims 5, 10, Kaneda and Blaszczak disclose wherein: the material used to form the core rod is polyoxymethylene, felt, or an elastomer.  (Kaneda [0033] [0030] [0078])
Regarding claim 6, Kaneda discloses “A core body (Fig. 1A, 4 core body) for an electronic pen, the electronic pen including a cylindrical housing including an opening on one end of the housing in an axial direction of the housing, the core body being configured to be attached inside of the housing such that an end of the core body protrudes from the opening on the one end of the housing, the core body comprising: 
a core rod that is conductive, (Fig. 1A, [0096] “a conductive member 74”), the core rod including a front portion (Fig. 1A, 41) configured to protrude from the opening on the one end of the housing, a back portion, (Fig. 1A, 74 at the back portion) and an intermediate portion (Fig. 1A, 5 core at the intermediate portion, Claim does not define where is “front portion”, “intermediate portion” and “back portion”, Front, Back are very broad term) between the front portion and the back portion, the core rod is configured to receive a signal from a signal generation circuit provided inside of the housing; ([0211] “The control circuit 206 detects the writing pressure being exerted on the core body 4G by detecting a signal according to the capacitance of the variable capacitor 204, and generates a digital signal (for example, an 8-bit digital signal) according to the writing pressure.”) and 
a protection member (Fig. 1A, 42, [0072] – [0074]) that covers a side surface of the intermediate portion of the core rod. 
Kaneda does not disclose “the intermediate portion having a tapered shape that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing across the opening on the one end of the housing toward the back portion”,
Blaszczak discloses “the intermediate portion having a tapered shape (Claim does not define what is tapered shape. Fig 1 show intermediate portion has a shape.) that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing (Fig 1 shows intermediate portion narrowing from one end of intermediate portion that protrudes from the opening. Claim does not define where is intermediate portion located. Please refer to above diagram for evidentiary support. Col 3: 34 – col 4: 12.) across the opening on the one end of the housing toward the back portion”, (Fig 1 show intermediate portion toward to back portion.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate core body shape by Blaszczak into device of Kaneda.  The suggestion/motivation would have been to provide design choice. (Blaszczak: Col 2: 36 – col 3: 24.)

Alternately, claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (U.S. Patent Publication 20160018912 A1, Published 1/21/2016) in view of Vanderet et al. (U.S. Patent 9,239,639 B1, filed 6/24/2014, Assignee: Amazon).


    PNG
    media_image2.png
    770
    803
    media_image2.png
    Greyscale

Regarding claim 1, Kaneda discloses “An electronic pen ([0006] “position pointing device 100”) comprising: 
a cylindrical housing including an opening on one end of the housing in an axial direction of the housing; (Fig. 1A, cylindrical housing, [0007] “The casing 101 is in a cylindrical shape, having an opening 101a on one end in the axial direction and closed on the other end in the axial direction. In a position near the other end in the axial direction inside a cylindrical cavity of the casing 101, the printed circuit board 106 with electronic components mounted thereon is fixed by securing means such as adhesive or screw. The ferrite core 103 is housed in the casing 101 in a position near the one end where the opening 101a is formed.“) 
a core body (Fig. 1A, 4 core body) attached inside of the housing such that an end of the core body protrudes from the opening on the one end of the housing; ([0062] [0072] [0073]) and 
a signal generation circuit which, in operation, generates a signal that is transmitted from the core body, ([0209] “The control circuit 206 outputs the oscillation signal of the predetermined frequency to the position-detecting sensor by way of the conductive core body 4G. In this case, in the periphery of the conductive core body 4G is provided a conductive conductor cap part 91 which is electrically insulated from the core body 4G. The conductor cap part 91 is earthed, for example, through a conductive case main body of the position pointing device 1G and a human body, whereby the oscillation signal is supplied as an unbalanced signal to the position-detecting sensor.”, [0211]) 
wherein the core body includes: (Fig. 1A, 4 core body [0072] [0073])
a core rod that is conductive, (Fig. 1A, [0096] “a conductive member 74”) the core rod including a front portion (Fig. 1A, 41) that protrudes from the opening on the one end of the housing, a back portion, (Fig. 1A, 74 at the back portion) and an intermediate portion (Fig. 1A, 5 core at the intermediate portion, Claim does not define where is “front portion”, “intermediate portion” and “back portion”, Front, Back are very broad term) between the front portion and the back portion, the core rod receiving the signal from the signal generation circuit, ([0211] “The control circuit 206 detects the writing pressure being exerted on the core body 4G by detecting a signal according to the capacitance of the variable capacitor 204, and generates a digital signal (for example, an 8-bit digital signal) according to the writing pressure.”) and 
a protection member (Fig. 1A, 42) that covers a side surface of the intermediate portion of the core rod. 
Kaneda does not disclose “the intermediate portion having a tapered shape that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing across the opening on the one end of the housing toward the back portion”,
Vanderet discloses “the intermediate portion having a tapered shape (Claim does not define what is tapered shape. Figs 1, 2, 4, 5, 6 show intermediate portion has a shape.) that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing (Figs 1, 2, 4, 5, 6 show intermediate portion narrowing from one end of intermediate portion that protrudes from the opening. Claim does not define where is intermediate portion located. Please refer to above diagram for evidentiary support. col 3: 6 – c4:12) across the opening on the one end of the housing toward the back portion”, (Figs 1, 2, 4, 5, 6 show intermediate portion toward to back portion.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate core body shape by Vanderet into device of Kaneda.  The suggestion/motivation would have been to provide design choice. (Vanderet: Col 3: 6 - 51)
Regarding claim 6, Kaneda discloses “A core body (Fig. 1A, 4 core body) for an electronic pen, the electronic pen including a cylindrical housing including an opening on one end of the housing in an axial direction of the housing, the core body being configured to be attached inside of the housing such that an end of the core body protrudes from the opening on the one end of the housing, the core body comprising: 
a core rod that is conductive, (Fig. 1A, [0096] “a conductive member 74”), the core rod including a front portion (Fig. 1A, 41) configured to protrude from the opening on the one end of the housing, a back portion, (Fig. 1A, 74 at the back portion) and an intermediate portion (Fig. 1A, 5 core at the intermediate portion, Claim does not define where is “front portion”, “intermediate portion” and “back portion”, Front, Back are very broad term) between the front portion and the back portion, the core rod is configured to receive a signal from a signal generation circuit provided inside of the housing; ([0211] “The control circuit 206 detects the writing pressure being exerted on the core body 4G by detecting a signal according to the capacitance of the variable capacitor 204, and generates a digital signal (for example, an 8-bit digital signal) according to the writing pressure.”) and 
a protection member (Fig. 1A, 42, [0072] – [0074]) that covers a side surface of the intermediate portion of the core rod. 
Kaneda does not disclose “the intermediate portion having a tapered shape that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing across the opening on the one end of the housing toward the back portion”,
Vanderet discloses “the intermediate portion having a tapered shape (Claim does not define what is tapered shape. Figs 1, 2, 4, 5, 6 show intermediate portion has a shape.) that progressively narrows from an end of the intermediate portion that protrudes from the opening on the one end of the housing (Figs 1, 2, 4, 5, 6 show intermediate portion narrowing from one end of intermediate portion that protrudes from the opening. Claim does not define where is intermediate portion located. Please refer to above diagram for evidentiary support. col 3: 6 – c4:12) across the opening on the one end of the housing toward the back portion”, (Figs 1, 2, 4, 5, 6 show intermediate portion toward to back portion.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate core body shape by Vanderet into device of Kaneda.  The suggestion/motivation would have been to provide design choice. (Vanderet: Col 3: 6 - 51)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693